DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This application is in condition for allowance except for the following formal matters: 
The abstract is objected to because it has two paragraphs. The abstract should be one paragraph and should have less than 150 words. See 37 CFR 1.72 (b) and MPEP § 608.01(b). Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


                                                  Allowable Subject Matter
3.	Claims 1-13 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A parameter estimating unit that calculates estimates of d-axis inductance, q-axis inductance, flux linkage and stator resistance of the permanent magnet synchronous motor using the stator current ripple measured by the current ripple measuring device including remaining claim limitations. 

As per independent claim 6: An envelope detection unit that performs detection of envelope of a current ripple component remaining after passing through the high frequency pass filter and provides the envelope of the detected current ripple component to a parameter estimation unit including remaining claim limitations.
As per independent claim 8: Calculating a d-axis inductance estimate and a q-axis inductance estimate of the permanent magnet synchronous motor from the stator current ripple model; inputting the d-axis inductance estimate and the q-axis inductance estimate into a state equation; and calculating an estimate of the flux linkage and an estimate of stator resistance from the state equation including remaining claim limitations.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	USPN 10,097,118 to Introwicz discloses a motor control system having current ripple measuring means. 
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846